             Case 1:13-cr-00017-PKC Document 429 Filed 03/31/20 Page 1 of 1




                                                                 40 Fulton Street – 23rd Floor – New York, NY 10038
                                   Office: 212-235-5494 • Fax: 212-480-4444 • Email: Elizabeth@MacedonioLaw.com

                                                                                                March 31, 2020
Via ECF

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                                Re: United States v. Jonathan Cunningham
                                            13 Cr. 17 (PKC)
Dear Judge Castel:

        I write to request that the Court advance Mr. Cunningham’s sentence date. Mr. Cunningham, having
been charged with violating the terms of his supervised release, appeared before Your Honor on February
21, 2020. At the appearance, Mr. Cunningham admitted to Specification Three which alleged that he
committed the State crime of criminal sale of a controlled substance in the third degree. Sentencing is
currently on the calendar for June 26, 2020.

        The Bureau of Prisons recently revealed a list of inmates who are as at “high risk” of contracting
COVID-19. Mr. Cunningham is on this list. This fact, coupled with several mitigating factors which will
be briefed in counsel’s sentencing submission, we feel warrant advancing the sentence date. While the
government has not been informed of all of the mitigating factors, and reserves its rights regarding what
sentence to seek in this case, the government does not object to advancing Mr. Cunningham’s sentencing
date in these circumstances.

       Accordingly, I ask that this matter be put on the Court’s calendar in the immediate future. If
approved, we ask that counsel and Probation be permitted to appear by telephone. I thank Your Honor for
his consideration.

                                                     Respectfully submitted,

                                                     Elizabeth E. Macedonio
                                                     Elizabeth E. Macedonio
                                                     Counsel for the Defendant
                                                     Jonathan Cunningham
cc:    Drew Skinner, AUSA
